DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 02 September 2022 in which claim 9 was canceled, claims 2, 7, 10 and 13 were amended to change the scope and breadth of the claims, and claims 14-22 were newly added.
	Claims 2-7 and 10-22 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
Applicant’s amendment, filed 02 September 2022, with respect to the rejection of claims 2-7 and 9-13 under 35 U.S.C. §103(a) as being unpatentable over Baker et al. in view of Khalil et al., Bonferoni et al. and Comper et al., has been fully considered and is persuasive. Claim 2 has been amended to recite “and the polydispersity index (PDI) of the derivatized chitosan is between 1.5 and 2.5”. 
The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-7 and 10-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Baker et al. (US Patent Application Publication No. 2010/0056474, hereinafter the ‘474 Publication; cited in PTO-892) in view of Bonferoni et al. (Expert Opinion on Drug Delivery, July 2009, vol. 6, issue 9, pp. 923-939, cited in previous Office Action), and Comper (US Patent Application Publication No. 2003/0181416, cited in previous Office Action).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
The ‘474 Publication is directed towards a method of treating or preventing a Staphylococcus infection by administering to a subject an effective amount of soluble chitosan or derivatized chitosan (claim 1). The chitosan derivative has the following structure: 
    PNG
    media_image1.png
    137
    339
    media_image1.png
    Greyscale
, wherein n is an integer between 20 and 6000 (claims 28). R1 is selected from hydrogen, acetyl and a group of formula (II) including: 
    PNG
    media_image2.png
    182
    314
    media_image2.png
    Greyscale
 (claim 37). At least 25% of R1 are H, at least 1% are acetyl, and 4-30% of R1 are a group of formula (II), (claim 34). The molecular weight of the derivatized chitosan ranges between 5,000 and 60,000 Da (claim 75). Exemplified chitosan derivatives were identified as having a polydispersity index (PDI) of 2.05, 1.71, 1.54, 1.71, 1.54 (examples 1-9). These compounds also had a degree of deacetylation (DDA) of 83%. The ‘474 Publication teaches examples of compositions having 25 to 200 µg/mL chitosan derivative (examples 1-9). The ‘474 Publication teaches the chitosan derivative reduces biofilms (fig. 5; para [0543]; example 3). Chitosan derivatives were specifically tested against MRSA isolated from the respiratory tract/sputum
The subject at risk for nosocomial infections or MRSA infections includes a cystic fibrosis patient (para [0042], [0139], [0236]). The chitosan derivative is administered by inhalation (see e.g. para [0044]; [0141]).
The ‘474 Publication does not expressly disclose administering an antibiotic (present claim 5).
Bonferoni et al. teach the positively charged chitosan has good mucoadhesive properties, wherein the increase in charge density determines an improvement of the adhesive properties of chitosan (p.924, penultimate paragraph, and last paragraph). Bonferoni et al. teach chitosan has been prepared for nasal delivery systems, including delivery of antibiotics such as vancomycin (p.925, 2.1.1 Nasal application of mucoadhesive chitosan formulations). Bonferoni et al. teach chitosan is generally not absorbed, has reduced toxicity, and its penetration enhancement is favored by the prolonged residence at the mucosa surface because of its mucoadhesive properties (p.926, 2.2 Penetration enhancement properties). Bonferoni et al. teach chitosan has high antibacterial activity, owing to its positively charged amino groups (p.928, 3.1 Anti-infective properties); as well as antiviral properties, hemostatic, wound-healing and immune-stimulating properties. Bonferoni et al. teach chitosan derivatives having increased basicity and aqueous solubility, such as derivatives with secondary, tertiary and quaternary amino groups have been prepared to improve their solubility in nasal tissue (p.930, 4. Chitosan salts and chitosan derivatives with modified solubility). Bonferoni et al. teach mixing cationic chitosan with an anionic drug can synergistically effect the properties of the chitosan polymer (p.935, last paragraph).
Comper teaches administering sulfated polysaccharides to treat or prevent microbial infections in mammals (abstract). Comper teaches the polysaccharide is a chitosan derivative (column 9, table 1). Comper teaches the polysaccharide preferably has a molecular weight ranging from 40,000 to 300,000 Da (paragraph 0015). Comper teaches P. aeruginosa is specifically inhibited (paragraph 0060). Comper teaches the polysaccharide can be combined with antibiotics including sulfamethoxypyrazine (paragraph 0067). Comper teaches the polysaccharide can be administered directly to the lung by inhalation (paragraph 0120).
It would have been obvious at the time the invention was made to administer to a subject having cystic fibrosis a chitosan derivative as claimed, wherein said chitosan derivative is administered by inhalation. 
The recitation “reducing the viscosity of viscous sputum in the respiratory system of a human subject having cystic fibrosis…administering to the subject by inhalation an effective amount of a composition comprising a derivatized chitosan” in present claim 2 is broadly and reasonably interpreted as requiring administering chitosan by inhalation to a human subject having CF. The amount administered should be effective to reduce the viscosity of the sputum inherently found in the respiratory tract of a human subject having CF. 
	According to present claim 7, a therapeutically effective amount can range from 10 to 250 µg/mL. Therefore, administering chitosan by inhalation to a human subject having CF in an amount of 10 to 250 µg/mL will necessarily reduce the sputum. In addition, it will necessarily disrupt “a preformed biofilm in the respiratory of the subject”. 
One having ordinary skill in the art would have been motivated to administer the chitosan derivatives of the ‘474 Publication to treat a subject having cystic fibrosis because this specific patient population was identified by the prior art as benefiting from the chitosan derivative treatment. In addition, chitosan has good mucoadhesive properties which allows it to target Staphylococcus in the respiratory tract. Its penetration enhancement is favored by the prolonged residence at the mucosa surface because of its mucoadhesive properties, and has synergistic activity upon combination with an anionic drug, like an antibiotic. The composition also inhibited the growth of biofilms. 
The ‘474 Publication teaches a molecular weight range of chitosan that overlaps with the claimed range, and a specific preferred molecular weight that lies within the range recited in present claim 10. 
The percent functionalization and degree of deacetylation taught by the ‘474 Publication lie within the range recited in present claims 12.
The PDI taught by the ‘474 Publication lies within the ranges presently claimed. 
The recitation “wherein the method comprises increasing the pourability of sputum compared to the sputum that has not been contacted with the composition” per present claim 3 necessarily occurs upon performing the positively recited steps of inhaling the chitosan derivative according to instant claim 2. The same rational applies to present claims 4, 16 and 18.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Modified Rejections
The following are new ground(s) or modified rejections. Therefore, rejections from the previous Office Action, dated 04 March 2022, have been modified and are listed below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms that may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-7 and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,119,780 in view of 2010/0056474 (hereinafter the ‘474 Publication, cited above) in view of Bonferoni et al. (cited above) and Comper et al. (cited above).
Claims 1-12 of the ‘780 Patent are directed towards a chitosan-derivative that is the same as the instantly claimed compound of formula (I), wherein each instant R1 is hydrogen, acetyl or arginine. Claim 2 of the ‘780 Patent teaches the molecular weight of the chitosan derivative ranges between 25,000 and 350,000 Da, and the functionalization is between 6% and 30%.
The reference Patent do not expressly disclose treating a subject with cystic fibrosis (present claim 2). The reference Patent do not expressly disclose administering the chitosan by inhalation (present claim 2). The reference Patent et al. do not expressly disclose administering an antibiotic (present claim 5). The reference Patent et al. do not expressly disclose wherein the polydispersity index is between 1.0 and 2.5 (present claim 2). 
The ‘474 Publication, Bonferoni et al. and Comper et al. teach as discussed above.
It would have been obvious at the time the invention was made to administer the chitosan derivative to a subject having cystic fibrosis by inhalation for the reasons discussed above.
Thus, the present claims are prima facie obvious over claims 1-12 of the ‘780 Patent.

Claims 2-7 and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,658,775 in view of the ‘474 Publication, Bonferoni et al., and Comper et al.
Claims 1-6 of the reference Patent are directed towards a chitosan-derivative that is the same as the instantly claimed compound of formula (I), wherein each instant R1 is hydrogen, acetyl or arginine. The claims teaches the molecular weight of the chitosan derivative ranges between 25,000 and 350,000 Da, and the functionalization is between 6% and 30%.
The reference Patent do not expressly disclose treating a subject with cystic fibrosis (present claim 2). The reference Patent do not expressly disclose administering the chitosan by inhalation (present claim 2). The reference Patent et al. do not expressly disclose administering an antibiotic (present claim 5). The reference Patent et al. do not expressly disclose wherein the polydispersity index is between 1.0 and 2.5 (instant claim 2). 
The ‘474 Publication, Bonferoni et al. and Comper et al. teach as discussed above.
It would have been obvious at the time the invention was made to administer the chitosan derivative to a subject having cystic fibrosis by inhalation for the reasons discussed above.
Thus, the present claims are prima facie obvious over claims 1-6 of the reference Patent.

The following are additional rejections on the ground of nonstatutory double patenting, having the same or similar fact patterns as the above US Patents. Namely, the following US Patents are similarly directed towards antibacterial chitosan derivatives having the same structure as those recited in the instant claims. For the sake of brevity, these have been summarized as below: 
Claims 2-7 and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,916,542 in view of the ‘474 Publication, Bonferoni et al. and Comper et al.
Claims 2-7 and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,012,429 in view of the ‘474 Publication, Bonferoni et al. and Comper et al.;
Claims 2-7 and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,029,351 in view of the ‘474 Publication, Bonferoni et al. and Comper et al.;
Claims 2-7 and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,732,164 in view of the ‘474 Publication, Bonferoni et al. and Comper et al.;
Claims 2-7 and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,494,451 in view of the ‘474 Publication, Bonferoni et al. and Comper et al.
Thus, the present claims are prima facie obvious over the claims of the reference Patent.

Response to Arguments
Applicant’s arguments, see p.7 of Remarks with regard to the polydispersity index, filed 02 September 2022, with respect to the rejection(s) of claim(s) 2-7 and 9-13 on the ground of non-obviousness type double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the ‘474 Publication above. 
The rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759